DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 4/23/2020. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,725,988. Although the claims at issue are not identical, they are not patentably distinct from each other. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim non-transitory machine readable medium (claims 1 – 18 and 20) and system (claims 19) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of temporally ordered sequence of key-value sets, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A key-value data structure, organized as a tree, on at least one non-transitory machine readable medium, the key-value data structure comprising: a multiple of nodes, a node from the multiple of nodes comprising: a temporally ordered sequence of key-value sets, the temporally ordered sequence comprising an oldest key-value set at one end of the temporally ordered sequence and a newest key-value set at another end of the temporally ordered sequence; and a determinative mapping for a key-value pair, in a key-value set of the temporally ordered sequence of key-value sets, to any one child node of the node, the determinative mapping providing a rule that any key-value pair maps to a specific path through the tree to a specific child node at any level of the tree without regard to node content of the tree.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to temporally ordered sequence of key-value sets (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to determinative mapping, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation determinative mapping is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 18 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of temporally ordered sequence of key-value sets, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al., U.S. Patent Application Publication No.: 2010/0246446 (Hereinafter “Du”), and further in view of Medlock, US Patent Application Publication No.: 2012/0223889 (Hereinafter “Medlock”).
Regarding claim 1, Du teaches, a key-value data structure, organized as a tree, on at least one non-transitory machine readable medium, the key-value data structure comprising:
a multiple of nodes, a node from the multiple of nodes comprising (Du [0003]: A tree-based data structure includes multiple nodes, which are combined based on specific relationships.  Each node in a non-empty tree has a key value that uniquely identifies the node.  In a binary tree, the key value is represented by the key.):
Du does not clearly teach, a temporally ordered sequence of key-value sets, the temporally ordered sequence comprising an oldest key-value set at one end of the temporally ordered sequence and a newest key-value set at another end of the temporally ordered sequence; However, Medlock [0064] teaches, “An STL multimap is an associative key-value pair held in a binary tree structure, in which duplicate keys are allowed.  The multimap can be used to store a sequence of elements as an ordered tree of nodes, each storing one element.  An element consists of a key, for ordering the sequence, and a mapped value.  In the STL multimap of the present system, a prediction is a string value mapped to a probability value, and the map is ordered on the basis of the probabilities, i.e. the probability values are used as keys in the multimap and the strings as values.”; and
a determinative mapping for a key-value pair, in a key-value set of the temporally ordered sequence of key-value sets, to any one child node of the node (Medlock [0202]: In a preferred embodiment, the system further comprises a target mapping stage 903.  The target mapping stage 903 comprises a word fragment map which provides a mapping from target inputs to word fragments (usually one or two characters) that can be used to build predictions.  This mapping is applied independently to each element in the Target Sequence Intention Structure 912 in order to convert it into an Input Sequence Intention Structure 916.  The word fragment map maintains a mapping from a target (a location on a keyboard, an abstraction of a key) to one or more word fragments (portions of a word that the user wants to enter).), 
the determinative mapping providing a rule that any key-value pair maps to a specific path through the tree to a specific child node at any level of the tree without regard to node content of the tree (Medlock [0076]: Instead of storing a single value at each node 21 associated with a path, an approximate trie 13 stores a set of values for all subsequently-allowable sequences.  This extension from a standard trie optimizes computational efficiency and memory overheads.  It enables the text prediction engine to rapidly identify all sequences that could follow from a given prefix.  It also allows the text prediction engine to specify a maximum depth for the internal tree and still guarantee that for any given sequence, if a specified character sequence and associated value was added to the trie then the set of returned values when searching for the given sequence will necessarily contain the respective value.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Du et al. to the Medlock et al.’s system by adding the feature of key value sets. Ordinary skilled artisan would have been motivated to do so to provide Du’s system with an effective way to add key values (See Medlock [0099], [0202-0203], [0215]). In addition, both references (Du and Medlock) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as nodes. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the key-value data structure of claim 1, wherein the determinative mapping comprises a portion of a hash of a portion of a key (Medlock [0094]: A Bloom filter 17 is a randomized data structure used to store sets of objects in a highly efficient manner using bit-arrays and combinations of hash functions.  The present system uses an implementation of a multi-bit-array Bloom filter 17 to reorder prediction candidates, generated at the intersection 16, on the basis of higher-order n-gram statistics which for memory reasons cannot be stored in the n-gram map 14.).21 reorder prediction candidates, generated at the intersection 16, on the basis of higher-order n-gram statistics which for memory reasons cannot be stored in the n-gram map 14.).
Regarding claim 3, the key-value data structure of claim 2, wherein the hash comprises a multiple of non-overlapping portions comprising the portion of the hash.
Regarding claim 4, the key-value data structure of claim 3, wherein each of the multiple of non-overlapping portions corresponds to a level of the tree (Du [0014]: according to the key value of the node to be inserted, searching a primary tree for the nearest node whose key value is greater than and the most approximate to the key value of the node to be inserted; the key value of the root node of the primary tree is initialized to the maximum key value; the key value of a left child node in the primary tree is greater than the key value of its parent node, and the key value of the parent node is greater than the key value of its right child node;).
Regarding claim 5, the key-value data structure of claim 4, wherein the portion of the hash is determined from the multiple of non-overlapping portions by a level of the node   (Medlock [0094]: A Bloom filter 17 is a randomized data structure used to store sets of objects in a highly efficient manner using bit-arrays and combinations of hash functions.).
Regarding claim 6, the key-value data structure of claim 5, wherein a maximum number of child nodes for the node is defined by a size of the portion of the hash (Du [0053]: According to the key value of the node to be inserted, search for the nearest node in a primary tree, whose key value is smaller than and the most approximate to the key value of the node to be inserted; the key value of the root node of the primary tree is initialized to the minimum key value, wherein the primary tree includes a parent node as well as a left child node and a right child node belonging to the parent node, the key value of the left child node is greater than the key value of the parent node, and the key value of the parent node is greater than the key value of the right child node.).
Regarding claim 7, the key-value data structure of claim 1, wherein the key-value set comprises a key-tree to store key entries of key-value pairs of the key-value set (Du [0135]: The essence of embodiment 4 is the same as the essence of embodiment 1, except that the key value of the root node in the primary tree in embodiment 4 is set to the maximum value during initialization.  The node search method and node deletion method described in embodiment 4 are also the same as those in embodiments 1 and 2.  Specifically, the methods include: searching in the primary tree for the node to be searched or deleted, and if the node is not found, searching for the nearest node in the primary tree; searching for the node to be searched or deleted in the secondary tree, to which the nearest node of the primary tree points; then deleting the node to be deleted.  Further details are not given herein.  Additionally, if the external pointer of the nearest node in the primary tree points to multiple secondary trees, reference can be made to the methods for inserting a node, searching a node and deleting a node in a multi-tree.).
Regarding claim 8, the key-value data structure of claim 1, wherein key entries of the key-value set are stored in a set of key-blocks comprising a primary key-block and zero or more extension key-blocks, members of the set of key-blocks corresponding to media blocks for a storage medium, each key-block comprising a header to identify it as a key-block; and wherein values are stored in a set of value-blocks, members of the set of value-blocks corresponding to media blocks for the storage medium, each value-block comprising a header to identify it as a value-block (Du [0174]: In the embodiment, the key value can be the value of a Media Access Control (MAC) address or a combination of the MAC address and other information.  The other information can be related to a Virtual Local Area Network (VLAN) address and is not limited as such.  The MAC address, VLAN address, and the combination of the MAC address and other information are to be considered as illustrative and not restrictive, and the intention is not to be limited to the details given herein.).
Regarding claim 9, the key-value data structure of claim 8, wherein a value-block comprises storage section to one or more values without separation between values  (Du [0169]: an on-chip Random-Access Memory (RAM) 1704 can be integrated into the FPGA 1703, and external RAMs 1705 can be connected to the FPGA 1703; both the on-chip RAM 1704 and RAMs 1705 are used to store primary and secondary trees; in this embodiment of the present invention, it is possible to use only the on-chip RAM 1704 to store the secondary and primary trees or use only the RAMs 1705 to store primary and secondary trees; as shown in FIG. 18, the triangle indicated by dashed lines is a schematic view of a tree stored in the on-chip RAM 1704 and the RAMs 1705 according to an embodiment of the present invention, and FIG. 18 roughly illustrates the storage positions of each part of a tree in the RAM 1704 and RAMs 1705;).
Regarding claim 10, the key-value data structure of claim 8, wherein the primary key-block (Du [0003]: A tree-based data structure includes multiple nodes, which are combined based on specific relationships.  Each node in a non-empty tree has a key value that uniquely identifies the node.  In a binary tree, the key value is represented by the key.) comprises a list of media block identifications for one or more extension key-blocks of the key-value set (Du [0174]: In the embodiment, the key value can be the value of a Media Access Control (MAC) address or a combination of the MAC address and other information.  The other information can be related to a Virtual Local Area Network (VLAN) address and is not limited as such.  The MAC address, VLAN address, and the combination of the MAC address and other information are to be considered as illustrative and not restrictive, and the intention is not to be limited to the details given herein.).
Regarding claim 11, the key-value data structure of claim 8, wherein the primary key-block comprises a list of media block identifications for value-blocks in the set of value-blocks (Du [0003]: A tree-based data structure includes multiple nodes, which are combined based on specific relationships.  Each node in a non-empty tree has a key value that uniquely identifies the node.  In a binary tree, the key value is represented by the key.).
Regarding claim 12, the key-value data structure of claim 8, wherein the primary key-block comprises a copy of a lowest key in a key-tree of the key-value set, the lowest key determined by a pre-set sort-order of the tree (Medlock [0083]: The n-gram maps can be further compressed by representing string values as short-integer-valued numerical identifiers and by storing higher-order entries "on top of" lower-order entries.  So, for example the trigram "in the morning" is stored in the same location as the bigram "in the", but with a link to the additional n-gram head term "morning", i.e. by storing a set of numerical values (identifiers) for all subsequently-allowable sequences at each node in the n-gram map.).
Regarding claim 13, the key-value data structure of claim 8, wherein the primary key-block comprises a copy of a highest key in a key-tree of the key-value set, the highest key determined by a pre-set sort-order of the tree (Medlock [0084]: To generate predictions from an n-gram map 14, at each map node 21 the language model conducts a binary search to locate specified subsequent child nodes.  For example, if the context comprises term1 and term2, the language model will first locate the node for term1.  Term2 is then the specified child node that will be searched for.  To facilitate this search, child nodes are ordered numerically by their identifiers at each parent node.  The node that is being searched for may contain a large number of children, but it is only the high probability candidates that are of interest.  Because the nodes are automatically ordered by P(term), the language model can be configured to return only the first k children, where k is a preset value.  This method assumes that the highest probability candidates under P(term|context) will reside in the set of the k highest probability candidates under P(term), as long as k is large enough.  It is not feasible to order child nodes by P(term|context) as this would require a different map ordering for every node and vastly increase memory overheads.).
Regarding claim 14, the key-value data structure of claim 8, wherein the primary key-block comprises a header to a key-tree of the key-value set (Du [0044]: “Each of the nodes in the primary tree has an external pointer (indicated by a line with an arrow) that points to the corresponding secondary tree.  It is understood that the height of the primary tree, height of the secondary tree, number of external pointers of the nodes in the primary tree and number of secondary trees can be set according to the conditions such as the data amount to be stored.  FIG. 1 should not be considered as a limitation on the scope of the embodiments of the present invention.  Unless otherwise specified in the following embodiments, the bigger node refers to a node with a greater key value, and the smaller node refers to a node with a smaller key value.  In the embodiments of the present invention, after the heights of the primary tree and the secondary tree are fixed, the data operations such as insertion and deletion do not change the maximum heights of the primary tree and the secondary tree.” Here, the primary tree headers are the external pointers.).
Regarding claim 15, the key-value data structure of claim 8, wherein the primary key-block comprises a list of media block identifications for a key-tree of the key-value set (Du [0174]: In the embodiment, the key value can be the value of a Media Access Control (MAC) address or a combination of the MAC address and other information.  The other information can be related to a Virtual Local Area Network (VLAN) address and is not limited as such.  The MAC address, VLAN address, and the combination of the MAC address and other information are to be considered as illustrative and not restrictive, and the intention is not to be limited to the details given herein.).
Regarding claim 16, the key-value data structure of claim 8, wherein the primary key-block comprises a bloom filter header for a bloom filter of the key-value set (Medlock [0094]: A Bloom filter 17 is a randomized data structure used to store sets of objects in a highly efficient manner using bit-arrays and combinations of hash functions.  The present system uses an implementation of a multi-bit-array Bloom filter 17 to reorder prediction candidates, generated at the intersection 16, on the basis of higher-order n-gram statistics which for memory reasons cannot be stored in the n-gram map 14.).
Regarding claim 17, the key-value data structure of claim 8, wherein the primary key-block comprises a list of media block identifications for a bloom filter of the key-value set (Medlock [0094]: A Bloom filter 17 is a randomized data structure used to store sets of objects in a highly efficient manner using bit-arrays and combinations of hash functions.  The present system uses an implementation of a multi-bit-array Bloom filter 17 to reorder prediction candidates, generated at the intersection 16, on the basis of higher-order n-gram statistics which for memory reasons cannot be stored in the n-gram map 14.).
Regarding claim 18, the key-value data structure of claim 8, wherein the primary key-block comprises a set of metrics for the key-value set (Du [0009]: according to the key value of the node to be inserted, searching for the nearest node in a primary tree, where the key value of the nearest node is smaller than and the most approximate to the key value of the node to be inserted; the key value of the root node of the primary tree is initialized to the minimum key value, where the primary tree includes a parent node as well as a left child node and a right child node that belong to the parent node, the key value of the left child node is greater than the key value of the parent node, and the key value of the parent node is greater than the key value of the right child node;).
Regarding claim 19, Du teaches, a system comprising processing circuitry to perform operations comprising: 
receiving a key-value set to store in a key-value data structure, organized as a tree, on at least one machine readable medium, the key-value data structure comprising a multiple of nodes, a node from the multiple of nodes comprising (Du [0044]: Before the embodiments of the present invention are described, the names involved in the tree-based data structure are described.  By taking the binary tree as an example, as shown in FIG. 1, each circle represents one node and the number in a circle represents the corresponding key value of the node.  Based on a specific relationship that is indicated by solid lines, the nodes on the three layers, namely, branch 0, branch 1, and branch 2 are combined as a tree.  This tree is called a primary tree.  Based on another specific relationship that is indicated by dashed lines, the nodes on the two layers, namely, branch 3 and branch 4 are combined as seven trees.  Each of the seven trees is called a secondary tree.  Each of the nodes in the primary tree has an external pointer (indicated by a line with an arrow) that points to the corresponding secondary tree.  It is understood that the height of the primary tree, height of the secondary tree, number of external pointers of the nodes in the primary tree and number of secondary trees can be set according to the conditions such as the data amount to be stored.  FIG. 1 should not be considered as a limitation on the scope of the embodiments of the present invention.  Unless otherwise specified in the following embodiments, the bigger node refers to a node with a greater key value, and the smaller node refers to a node with a smaller key value.  In the embodiments of the present invention, after the heights of the primary tree and the secondary tree are fixed, the data operations such as insertion and deletion do not change the maximum heights of the primary tree and the secondary tree.):
Du does not clearly teach, a temporally ordered sequence of key-value sets, the temporally ordered sequence comprising an oldest key-value set at one end of the temporally ordered sequence and a newest key-value set at another end of the temporally ordered sequence; However, Medlock [0064] teaches, “An STL multimap is an associative key-value pair held in a binary tree structure, in which duplicate keys are allowed.  The multimap can be used to store a sequence of elements as an ordered tree of nodes, each storing one element.  An element consists of a key, for ordering the sequence, and a mapped value.  In the STL multimap of the present system, a prediction is a string value mapped to a probability value, and the map is ordered on the basis of the probabilities, i.e. the probability values are used as keys in the multimap and the strings as values.” Furthermore, Medlock [0202] teaches, “In a preferred embodiment, the system further comprises a target mapping stage 903.  The target mapping stage 903 comprises a word fragment map which provides a mapping from target inputs to word fragments (usually one or two characters) that can be used to build predictions.  This mapping is applied independently to each element in the Target Sequence Intention Structure 912 in order to convert it into an Input Sequence Intention Structure 916.  The word fragment map maintains a mapping from a target (a location on a keyboard, an abstraction of a key) to one or more word fragments (portions of a word that the user wants to enter).”; and
a determinative mapping for a key-value pair, in a key-value set of the temporally ordered sequence of key-value sets, to any one child node of the node, the determinative mapping providing a rule that any key-value pair maps to a specific path through the tree to a specific child node at any level of the tree without regard to node content of the tree; and writing the key-value set to a temporally ordered sequence of key-value sets of a root-node of the key-value data structure (Medlock [0076]: Instead of storing a single value at each node 21 associated with a path, an approximate trie 13 stores a set of values for all subsequently-allowable sequences.  This extension from a standard trie optimizes computational efficiency and memory overheads.  It enables the text prediction engine to rapidly identify all sequences that could follow from a given prefix.  It also allows the text prediction engine to specify a maximum depth for the internal tree and still guarantee that for any given sequence, if a specified character sequence and associated value was added to the trie then the set of returned values when searching for the given sequence will necessarily contain the respective value.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Du et al. to the Medlock et al.’s system by adding the feature of key value sets. Ordinary skilled artisan would have been motivated to do so to provide Du’s system with an effective way to add key values (See Medlock [0099], [0202-0203], [0215]). In addition, both references (Du and Medlock) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as nodes. This close relation suggests a high expectation of success when combined.
Regarding claim 20, Du teaches, at least one non-transitory machine readable medium comprising instructions that, when executed by processing circuitry, cause a machine to perform operations comprising:
receiving a key-value set to store in a key-value data structure, organized as a tree, on at least one machine readable medium, the key-value data structure comprising a multiple of nodes, a node from the multiple of nodes comprising (Du [0044]: Before the embodiments of the present invention are described, the names involved in the tree-based data structure are described.  By taking the binary tree as an example, as shown in FIG. 1, each circle represents one node and the number in a circle represents the corresponding key value of the node.  Based on a specific relationship that is indicated by solid lines, the nodes on the three layers, namely, branch 0, branch 1, and branch 2 are combined as a tree.  This tree is called a primary tree.  Based on another specific relationship that is indicated by dashed lines, the nodes on the two layers, namely, branch 3 and branch 4 are combined as seven trees.  Each of the seven trees is called a secondary tree.  Each of the nodes in the primary tree has an external pointer (indicated by a line with an arrow) that points to the corresponding secondary tree.  It is understood that the height of the primary tree, height of the secondary tree, number of external pointers of the nodes in the primary tree and number of secondary trees can be set according to the conditions such as the data amount to be stored.  FIG. 1 should not be considered as a limitation on the scope of the embodiments of the present invention.  Unless otherwise specified in the following embodiments, the bigger node refers to a node with a greater key value, and the smaller node refers to a node with a smaller key value.  In the embodiments of the present invention, after the heights of the primary tree and the secondary tree are fixed, the data operations such as insertion and deletion do not change the maximum heights of the primary tree and the secondary tree.):
Du does not clearly teach, a temporally ordered sequence of key-value sets, the temporally ordered sequence comprising an oldest key-value set at one end of the temporally ordered sequence and a newest key-value set at another end of the temporally ordered sequence; However, Medlock [0064] teaches, “An STL multimap is an associative key-value pair held in a binary tree structure, in which duplicate keys are allowed.  The multimap can be used to store a sequence of elements as an ordered tree of nodes, each storing one element.  An element consists of a key, for ordering the sequence, and a mapped value.  In the STL multimap of the present system, a prediction is a string value mapped to a probability value, and the map is ordered on the basis of the probabilities, i.e. the probability values are used as keys in the multimap and the strings as values.” Furthermore, Medlock [0202] teaches, “In a preferred embodiment, the system further comprises a target mapping stage 903.  The target mapping stage 903 comprises a word fragment map which provides a mapping from target inputs to word fragments (usually one or two characters) that can be used to build predictions.  This mapping is applied independently to each element in the Target Sequence Intention Structure 912 in order to convert it into an Input Sequence Intention Structure 916.  The word fragment map maintains a mapping from a target (a location on a keyboard, an abstraction of a key) to one or more word fragments (portions of a word that the user wants to enter).”; and
a determinative mapping for a key-value pair (Medlock [0039]: Preferably, the mechanism is configured to insert the predictions into an STL `multimap` structure and return the p most probable terms as the predictions for provision to the user interface.  While embodiments described herein are described in terms of an STL multimap structure, it is to be understood that a multimap structure refers to a map or associative array in which more than one value may be associated with and returned for a given key.), in a key-value set of the temporally ordered sequence of key-value sets, to any one child node of the node, the determinative mapping providing a rule that any key-value pair maps to a specific path through the tree to a specific child node at any level of the tree without regard to node content of the tree (Medlock [0076]: Instead of storing a single value at each node 21 associated with a path, an approximate trie 13 stores a set of values for all subsequently-allowable sequences.  This extension from a standard trie optimizes computational efficiency and memory overheads.  It enables the text prediction engine to rapidly identify all sequences that could follow from a given prefix.  It also allows the text prediction engine to specify a maximum depth for the internal tree and still guarantee that for any given sequence, if a specified character sequence and associated value was added to the trie then the set of returned values when searching for the given sequence will necessarily contain the respective value.); and 
writing the key-value set to a temporally ordered sequence of key-value sets of a root-node of the key-value data structure  (Medlock [0084]: To generate predictions from an n-gram map 14, at each map node 21 the language model conducts a binary search to locate specified subsequent child nodes.  For example, if the context comprises term1 and term2, the language model will first locate the node for term1.  Term2 is then the specified child node that will be searched for.  To facilitate this search, child nodes are ordered numerically by their identifiers at each parent node.  The node that is being searched for may contain a large number of children, but it is only the high probability candidates that are of interest.  Because the nodes are automatically ordered by P(term), the language model can be configured to return only the first k children, where k is a preset value.  This method assumes that the highest probability candidates under P(term|context) will reside in the set of the k highest probability candidates under P(term), as long as k is large enough.  It is not feasible to order child nodes by P(term|context) as this would require a different map ordering for every node and vastly increase memory overheads.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Du et al. to the Medlock et al.’s system by adding the feature of key value sets. Ordinary skilled artisan would have been motivated to do so to provide Du’s system with an effective way to add key values (See Medlock [0099], [0202-0203], [0215]). In addition, both references (Du and Medlock) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as nodes. This close relation suggests a high expectation of success when combined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Waghulde, US 2017/0212680, Adaptive Prefix Tree based order partitioned data storage system
Sivasubramanian, US 2014/0082028, System and Method for Implementing a scalable data storage service
Carvalho, US 2014/0344287, Database Controller, Method and Program for managing a distributed Data Store
Singh, US 2019/0130004, Streaming Microservices for Stream Processing Applications
Mehra, US 2016/0034205, Systems and/or Methods for Leveraging In-Memory Storage in Connection with the Shuffle Phase of Mapreduce
Rath, US 2015/0301901, System and Method for Adjusting Membership of Data Replication Group
Chiabaut, US 2013/0279503, Next Hop Computation Functions for equal Cost Multi-path Packet Switching Networks 
Cheng, US 5,204,958, System and Method for efficiently indexing and storing a large database with high data insertion frequency


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154